DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Final Action in response to the communication filed on February 1, 2020.
Claims 2-7, 9, 11-17, 19-24, 26, and 28-36 were previously pending, of which Claims 13-15 and 30-32 were withdrawn.
Claims 11-12, 28-29, and 35-36 have been amended.
No claims have been added or cancelled.
Claims 2-7, 9, 11-17, 19-24, 26, and 28-36 are currently pending, of which Claims 13-15 and 30-32 are withdrawn.
Claims 35 and 36 are independent.

Response to Arguments
Applicant’s amendments overcome the previous objection to Claim 35 due to informalities.  Examiner withdraws the corresponding objection.

Applicant’s amendments overcome the previous rejection of Claims 11 and 28 as being of improper dependent form under 35 U.S.C. 112(d).  Examiner withdraws the corresponding rejections.
 
Applicant’s arguments with respect to the rejection of claims as being directed to a judicial exception without significantly more under 35 U.S.C. 101 have been fully considered but are not persuasive.  Examiner maintains the previous analysis and provides updated rejections in view of the amendments.
Applicant has argued that the claims do not recite subject matter falling within an enumerated abstract idea.1
Examiner respectfully disagrees.
Examiner maintains that the claim as a whole recites an abstract idea for substantially the same reasons as previously asserted.  The specification states:
Sales management systems can be used to manage sales leads, qualify the sales leads to select sales opportunities from the sales leads, and facilitate the management of the sales process to drive the closing of the sales opportunities to finalize sales.
Service ticketing systems can be used to catalog, track, and manage the completion of tasks needed to support a sale. A service ticketing system can facilitate the management of the tasks by service managers, and can facilitate the completion of the tasks by service technicians.
Sales order systems can be used to generate sales orders for purchasing products needed to support a sale. A sales order system can facilitate the management of vendor delivery of the products, and can facilitate the tracking and delivery of the products as needed.
Project planning systems can schedule and manage projects needed to support a sale. A project planning system can facilitate the entry, management, and tracking of the tasks and sub-tasks needed for completion of the projects. (par. [0002]-[0005])
It is clear from this background that the claimed invention is directed to managing commercial interactions and interpersonal activities.  For example, managing and qualifying sales leads, cataloging and tracking task completion, tracking and delivery of products, and scheduling and managing projects are all human activities longstanding in 
Read in light of the disclosure as a whole, the claims simply cover the idea of a solution or outcome (i.e., “reduce communication errors from handoff”) without providing any details regarding the functionality of the computing elements themselves.  For example, the limitations “filtering out unqualified data” and “determine, using a qualification criterion on the single data structure based on the historical data associated with the order, a second subset of data different from the first subset of data to include for conversion, the qualification criterion comprising at least one of a minimum number of telecommunications or a digital calendar entry” are entirely abstract in nature.  These limitations describe the concept of filtering content, which has been recognized by the courts as representing managing personal behavior or relationships or interactions between people.2  In context of the claim as a whole, these limitations describe steps of selecting certain customer/sales information for generating and routing a ticket, which is part of the overall method of organizing human activity.  Taking these features and adding the words “a second translation component executed by the one or more processors of the first computing device that reduces data processing 
The recitation that the component “reduces data processing” merely states the intended result of the invention, while the claim as a whole fails to specify how this result is achieved by the recited computer elements.  As discussed above, the limitations represent the abstract concept of filtering content.  Any assertion that filtering content itself reduces data processing merely describes the abstract idea as this represents nothing more than concepts of identifying and evaluating intangible information, wherein the identification of certain information inherently reduces the amount of information to be evaluated.  Beyond this abstract concept, there is no description in the disclosure as a whole regarding how certain “devices” and/or “components” execute operations that reduce data processing.
The same applies for all of the recited functional limitations, including steps of “categorizing,” “classifying,” “verification, “qualification,” “converting,” “updating,” “translating,” and “routing.”  Read in light of the disclosure as a whole, there is nothing in the claims to distinguish the functions themselves from ordinary human activities that are traditionally carried out while conducting commerce (e.g., mental processing, following rules, interpersonal interactions).  These features do not become non-abstract by simply reciting various “devices” and “components” to carry out the functions.  Without any further details as to how the additional elements operate in order to achieve certain asserted improvements, the claim as a whole amounts to the abstract idea itself along with mere instructions to “apply it.”
These arguments are therefore unpersuasive.

Applicant has argued that any purported judicial exception recited by the claims is integrated into a practical application.3
Examiner respectfully disagrees.
The recited “categorizing,” “classifying,” “verification, “qualification,” “converting,” “updating,” and “translating” all describe mental processes ordinarily carried by humans (e.g., an office clerk maintaining business records and interfacing between various workers and/or departments).  The claims do not set forth any unique data-processing features for carrying out such functions, but merely state the execution of those functions by one or more “components.”  Nothing in the disclosure suggests that the recited “components” require anything other than existing, off-the-shelf computer technology.  Read in light of the disclosure as a whole, the asserted improvements do not arise from any non-generic or unconventional implementation of computer technology, but instead are a result of the inherent capabilities of computers long in use.
For instance, it is the very purpose of computer storage technology to improve the efficiency of storing data and the integrity of the stored data (e.g., “single data structure”) as compared to traditional techniques such as paper files or human memory.  The claims do not set forth any new or unconventional techniques for “facilitating collection and storage of data,” but instead recite the use of an undefined “main component” along with server, network, and data repository elements at a high level of generality for receiving and storing electronic data.  Functions of categorizing and classifying the stored data according to certain parameters amount to mental TLI Communications LLC v. AV Auto, LLC that the use of a computer server to simply receive data, extract classification information from the received data, and store the data based on the extracted classifications amounts to the mere use of a server as a tool to execute the abstract idea and does not add significantly more.  Like the claims in TLI, the instant claims merely require the use of generic server, network, storage, and “component” elements without any recitation of details of how to carry out data transmission and storage functions.
The claims merely describe activities that are ordinarily performed by humans while failing to provide any details as to how the recited “components” add anything more than the routine data transmission, processing, and storage capabilities of general-purpose computers long in use.4  For example, it is well understood in i.e., reducing communication errors) and fail to describe any particular computerized techniques for data recognition, conversion, translation, transmission, or other function required for achieving this solution.  The courts have held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not provide an inventive concept.5  
Enfish, the instant claims do not describe any special features or techniques associated with data structures or data storage, but merely narrow the content of information to include certain data associated with commercial transactions and describe the human activities involved in carrying out such transactions.  Read in light of the disclosure as a whole, nothing in the claims suggests that the limitations for receiving and processing an update to generate updated data structures requires anything more than general-purpose components for receiving and transmitting data over a network, performing calculations, maintaining records, and storing and retrieving data in memory.6
Unlike the claims in McRO, the set of “rules” in this case are not part of a technological process, but one that is rooted in human interactions and commerce.  While the rules in McRO specifically describe how the computer automates a process that previously required subjective human judgment, there is nothing in the instant claims to distinguish the recited categorizing, classifying, converting, updating, and translating from ordinary mental processes apart from generic instructions to apply them using computer components.
These arguments are therefore unpersuasive.

Applicant has argued that the claims amount to significantly more than the alleged abstract idea.7
Examiner respectfully disagrees.
8  Once again, the key point here is that the all of the recited functions are part of a commercial process that is traditionally carried out manually by humans, and the claims fail to provide any details as to how certain computer components are used to automate these functions.  That is, while the claims recite a number of computer components carrying out the functions, there is nothing in the claims to distinguish the functions themselves from ordinary human activities (e.g., mental processing, following rules, interpersonal interactions).  Merely requiring the use of general-purpose components and claiming the inherent improvements resulting thereof is not enough to provide significantly more.
Applicant’s argument that the claims are inventive because they recite novel and non-obvious subject matter is considered unpersuasive because the Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.9  Therefore, the novelty and non-obviousness of the claims is of no relevance in determining eligibility.  In the instant case, the novel aspects of the claim all fall under the abstract idea category and fail to supply an inventive concept.
These arguments are therefore unpersuasive.

Claim Objections
Claim 35 is objected to because of informalities.  Appropriate correction is required.
Regarding Claim 35, “a second computing device of the plurality of computing device” should read “a second computing device of the plurality of computing devices.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 9, 11-12, 16-17, 19-24, 26, 28-29, and 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claims 35-36, these claims recite an abstract idea.  Taking Claim 35 as exemplary, the abstract idea is described by the limitations in emphasis:
A system that interfaces between a plurality of different components via a network to reduce communication errors between a plurality of computing devices, comprising:
a first computing device of the plurality of computing devices, the first computing device including one or more processors and memory;
a second computing device of the plurality of computing devices, the second computing device including one or more processors and memory;
a main component comprising a plurality of policies executed by the one or more processors of the first computing device to:
	(i) receive, from a server via the network, a single data structure stored in a centralized data repository comprising an electronic identifier;
	(ii) categorize the single data structure as a first type, a second type, and a third type based on application of a threshold determined by the plurality of policies of the main component to historical data associated with the electronic identifier, the historical data comprising communication data, analysis data, and transaction data;
	(iii) classify the single data structure of the first type, the second type, and the third type respectively into a first element, a second element, and a third element, the first element configured for routing to a first component to generate a ticket based on a first policy, the second element configured for routing to a second component to generate an order based on a second policy, and the third element configured for routing to a third component to generate a project based on a third policy; and
	(iv) route each of the first element, the second element, and the third element to one of the first component, the second component and the third component;
a first translation component executed by the one or more processors of the first computing device to:
	(i) determine, using a verification process on the single data structure based on the historical data associated with the ticket, a first subset of data to include for conversion, the verification process comprising a comparison with a reference value using at least one of a date or a price information of the historical data associated with the ticket;
	(ii) select, from the determined first subset of data, responsive to the single data structure categorized as the first type and classified as the first element, the single data structure for inclusion in the ticket, the single data structure indicating a close date, a line item, and an inventory availability;
	(iii) convert, using the first policy, the selected single data structure of the first subset of data into the ticket with a first format used by the first component for managing and implementing department workload;
	(iv) update the first element responsive to receiving feedback from the first component; and
	(v) translate, by maintaining the selected single data structure, the selected single data structure to generate the ticket with a deadline using the selected single data structure indicating the close date, the line item, and the inventory availability;
a second translation component executed by the one or more processors of the first computing device that reduces data processing by filtering out unqualified data, the second translation component to:
	(i) determine, using a qualification criterion on the single data structure based on the historical data associated with the order, a second subset of data different from the first subset of data to include for conversion, the qualification criterion comprising at least one of a minimum number of telecommunications or a digital calendar entry;
	(ii) select, from the determined second subset of data, responsive to the single data structure categorized as the second type and classified as the second element, the single data structure for inclusion in the order, the single data structure indicating a revenue, information about the electronic identifier, and a product option;
	(iii) convert, using the second policy, the selected single data structure of the second subset of data into the order with a second format used by the second component for managing and implementing department resources;
	(iv) update the second element responsive to receiving feedback from the second component; and
	(v) translate, by maintaining the selected single data structure, the selected single data structure to generate the order with a deadline using the selected single data structure indicating a revenue, a lead information, and the product option;
a third translation component executed by the one or more processors of the first computing device to:
	(i) determine, using a second verification process on the single data structure based on the historical data associated with the project, a third subset of data different the first subset of data and the second subset of data to include for conversion, the second verification process comprising a comparison with a second reference value using at least one of the date or the price information of the historical data associated with the project;
	(ii) select, from the determined third subset of data, responsive to the single data structure categorized as the third type and classified as the third element, the single data structure for inclusion in the project, the single data structure indicating a quote, a product forecast, and a resource availability;
	(iii) convert, using the third policy, the selected single data structure of the third subset of data into the project with a third format used by the third component for managing and implementing department schedule;
	(iv) update the third element responsive to receiving feedback from the third component; and
	(v) translate, by maintaining the selected single data structure, the selected single data structure to generate the project with a deadline using the selected single data structure indicating the quote, the product forecast, and the resource availability;
the first translation component, the second translation component and the third translation component configured to reduce communication errors from handoff from the main component executed by the first computing device to the first component, the second component, and the third component executed by the second computing device by instructing the first computing device to:
	(i) route, responsive to the single data structure converted into the first format and translated into the ticket, the single data structure to the first component executed by a second computing device separate from the computing to manage the ticket by causing the first component to allocate the ticket to a technician device of the first component based on a priority of the ticket;
	(ii) route, responsive to the single data structure converted into the second format and translated into the order, the single data structure to the second component executed by the second computing device to manage the order by causing the second component to prioritize and assign the order to a system of the second component; and
	(iii) route, responsive to the single data structure converted into the third format and translated into the project, the single data structure to the third component executed by the second computing device to manage the project by causing the third component to prioritize and assign the project to an engineer of the third component and generate an alert responsive to the prioritization and assignment of the project; and
the first component, the second component, and the third component executed by the second computing device to:
	(i) provide the ticket, the order, and the project received from the first translation component, the second translation component, and the third translation component, respectively, for update by one or more remote devices;
	(ii) receive, from the one or more remote devices, an update to the ticket, the order, and the project; and
	(iii) process the update using the first component, the second component, and the third component to generate an updated ticket, an updated order, or an updated project for storage in the single data structure stored in the centralized data repository.
The claim as a whole recites a method of organizing human activity.  The limitations as a whole describe a process for exchanging and updating information between entities of an organization, which describes managing commercial interactions and interactions between people.  Read in light of the disclosure as a whole, the claims set forth a process for exchanging and updating information in a sales lead data structure, including receiving, categorizing, classifying, selecting, converting, translating, routing, and updating data regarding a sales lead throughout a commercial lifecycle involving different entities in an organization, such as sales, purchasing, engineering, and service.10  All of the recited functions describe steps for managing interactions between people, specifically those that would ordinarily be performed by human agents when conducting commerce in an organization, which amounts certain methods of organizing human activity.
Under its broadest reasonable interpretation in view of the disclosure as a whole, a “system that interfaces between a plurality of different components” represents a set of rules and/or procedures for communicating information between different departments or persons within a commercial organization.11  The steps of receiving, categorizing, classifying, and routing elements of a data structure describe functions that traditionally take place when a commercial organization is handling incoming sales leads.  Furthermore, these functions would ordinarily be carried out via human i.e., “single data structure”) via a conversation with a lead or a paper requisition identifying the lead, mentally categorize and classify the lead based on a number of business policies, and manually route selected information to other human agents for processing the lead using the appropriate request forms and/or other documentation.  Similarly, the steps of determining a subset of data for inclusion in a ticket/order/project, converting the data into a second format used by a second department, updating the data responsive to feedback, and translating the data to generate the ticket/order/project all describe ordinary operations that a human would perform when copying information from one document to another.  For example, a sales agent reading a pencil-and-paper request from a lead would mentally select certain information for inclusion in an order, mentally convert the information into data usable in an order form (e.g., SKU numbers and order quantities), manually update the order details after speaking to and receiving feedback from an inventory specialist, and translate the information into the format of the order form using pencil and paper.  Furthermore, it is customary for businesses to maintain original documents in a centralized storage repository while using copies for processing business operations, wherein the repository may be any traditional means for housing paper documents (e.g., folders, binders, file cabinets, etc.).  Therefore, the functions of the recited “components” and “translation components” as a whole embody those of abstract entities in an organization, such as a sales agent or a service department.

The claims therefore recite a judicial exception.
The claims do not include additional elements that integrate the abstract idea into a practical application.  The additional elements are a server, network, first computing device including one or more processors and memory, a second computing device including one or more processors and memory, and one or more remote devices for carrying out the functions; an indication that the data structure is associated with an “electronic” identifier; and an indication that the system is configured to “reduce communication errors between a plurality of computing devices.”  These are described by the un-emphasized in the claim language reproduced above.
All of these additional elements are recited at a high level of generality and are amount to nothing more than mere instructions to “apply it” in a computerized environment.  The specification states that “[t]he network may be any type or form of 12  The specification further states that the system components may comprise any computing devices and “are not limited to any specific combination of hardware circuitry and software.”13  The specification further states that the systems and methods may be implemented “using programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof,” and that computer-readable programs “may be implemented in any programming language.”14  Read in light of the disclosure as a whole, the combination of additional elements in the claims amounts to nothing more than a general-purpose network environment and represents mere instructions to apply the abstract idea on a computer, which is not enough to impose meaningful limits on the abstract idea.
Additionally, the preamble as well as the body of the claims recites that the invention is intended to “reduce communication errors.” However, this recitation amounts to nothing more than an intended result of invention because the claims do not describe how certain computer operations are manipulated to achieve the desired result.  As discussed above with respect to the abstract idea, all of the recited functions represent steps that would ordinarily be performed by humans while conducting commerce.  For example, steps of selecting, converting, updating, and translating data are all operations that are traditionally performed manually by humans, either mentally and/or using pencil and paper means, wherein the data is traditionally communicated by word-of-mouth or other generic communication means (e.g., mail, facsimile, etc.).  There is nothing in the claims to distinguish the recited functions themselves from 
The claimed invention, as currently recited, amounts to nothing more than an abstract method of conducting commerce along with mere instructions to apply it using existing computers long in use.  Since it is the inherent nature of computers to improve the accuracy of data-processing tasks, any alleged improvement “to reduce communication errors” is entirely a result of the very existence of computer technology, and not the result of any unconventional or non-generic use of the same.15  The limitations stating that the single data structure is maintained during the translation and handoff of information merely narrows the abstract idea.  For example, it is customary for a human agent to keep an original, unmodified copy of a service request while generating and routing any number of additional documents for processing the request.  
Viewed both individually and as an ordered combination, the additional elements amount to mere instructions to apply the abstract idea in a generic network computing environment using general-purpose computer components and fail to impose any meaningful limits on the method of organizing human activity.
The claims are therefore directed to a judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As discussed above with respect to the “directed to” inquiry, the additional elements of the claims amount to nothing more than mere instructions to apply the abstract idea in a generic network computing environment using general-purpose computer components.  The same analysis applies here, as mere instructions to apply an exception on a computer or generally linking the exception to a particular technological environment is not enough to supply an inventive concept.16

The claims are therefore directed to a judicial exception without significantly more.

Regarding Claims 2-7 and 19-24, these claims recite additional steps for evaluating and generating sales data, which further limit the process of managing commercial interactions and are part of the abstract idea.

Regarding Claims 9 and 26, these claims are directed to obtaining historical data, which is an insignificant extra-solution activity for gathering data and is not enough to impose meaningful limits on the claims.
As the courts have held that receiving or transmitting data over a network is well-understood, routine, and conventional computer functionality when recited in a generic manner, as it is here, these limitations fail to describe significantly more than the judicial exception.17

Regarding Claims 11 and 28, these claims recite additional limitations for selecting, translating, routing, and storing data associated with the lead, which all 
The invocation of “components” for performing these steps fails to either integrate the judicial exception into a practical application or describe significantly more than the judicial exception for the same reasons as discussed for Claims 35-36.  Further, storing information in memory has been held by the courts as being well-understood, routine, and conventional activity when claimed in a generic manner, as it is here.18

Regarding Claims 12 and 29, these claims are directed to creating and translating a second data structure based on changes, which describe additional steps of managing commercial interactions similar to those recited in Claims 35-36 and are part of the abstract idea.

Regarding Claims 16-17 and 33-34, these claims are directed to subject matter that is substantially similar to that recited in Claims 11-12, respectively, and are directed to a judicial exception without significantly more for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHIJIT B SADANANDA whose telephone number is (571)270-1910.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY O'CONNOR can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.B.S/           Examiner, Art Unit 3624                                                                                                                                                                                             
/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remarks – pg. 18-20
        2 MPEP 2106.04(a)(2)(II)(C)
        3 Remarks – pg. 21-28
        4 MPEP 2106.05(d)(II) - i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)
        
        5 MPEP 2106.05(f)
        6 MPEP 2106.05(d)(II)
        7 Remarks – pg. 28-29
        8 MPEP 2106.05(f)
        9 MPEP 2106.04(I)
        10 Specification – par. [0002]-[0005]
        11 Definition of “system” from Merriam-Webster.com – “a regularly interacting or interdependent group of items forming a unified whole”; “an organized set of doctrines, ideas, or principles usually intended to explain the arrangement or working of a systematic whole”; “an organized or established procedure”
        12 Specification – par. [0063]
        13 Specification – par. [0067]-[0069] with reference to Fig. 1
        14 Specification – par. [00370]-[0372]
        15 MPEP 2106.05(f) – “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”
        16 Alice Corp. v. CLS Bank Int’l. – “Stating an abstract idea ‘while adding the words apply it’ is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea ‘to a particular technological environment.’ Bilski, supra, at 610–611. Stating an abstract idea while adding the words ‘apply it with a computer’ simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on… a computer,’ Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility.”
        17 MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”
        18 MPEP 2106.05(d)(II) – “iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”